[Cite as Cuyahoga Cty. Bar Assn. v. Lawrence, 101 Ohio St.3d 4, 2003-Ohio-6450.]




               CUYAHOGA COUNTY BAR ASSOCIATION v. LAWRENCE.
 [Cite as Cuyahoga Cty. Bar Assn. v. Lawrence, 101 Ohio St.3d 4, 2003-Ohio-
                                          6450.]
Attorneys at law — Misconduct — Indefinite suspension — Engaging in conduct
        involving dishonesty, fraud, deceit, or misrepresentation — Engaging in
        conduct prejudicial to the administration of justice — Engaging in
        conduct adversely reflecting on fitness to practice law — Failing to
        promptly notify client of receipt of funds or other properties — Failing to
        maintain complete records of client funds and to render appropriate
        accounts to clients regarding them — Failing to promptly pay or deliver
        client funds upon request — Neglecting an entrusted legal matter —
        Failing to seek lawful objectives of client — Failing to carry out
        employment      contract    —    Failing    to   cooperate     in   disciplinary
        investigation — Prior disciplinary suspension.
(No. 2003-1516 — Submitted October 20, 2003 — Decided December 24, 2003.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                     Discipline of the Supreme Court, No. 03-15.
                                 __________________
        Per Curiam.
        {¶1}    In July 1995, we suspended respondent, David Lawrence of
Euclid, Ohio, Attorney Registration No. 0015293, from the practice of law in
Ohio for one year. Disciplinary Counsel v. Lawrence (1995), 72 Ohio St.3d 420,
650 N.E.2d 867. We reinstated respondent to the practice of law in Ohio in
August 1996. Disciplinary Counsel v. Lawrence (1996), 76 Ohio St.3d 1222, 668
N.E.2d 921.
                              SUPREME COURT OF OHIO




          {¶2}   In August 1997, a client retained respondent to oversee the
administration of an estate in probate court. Respondent forged the client’s name
on the fiduciary’s final account for the estate and never provided a settlement
statement upon the sale of estate property or an appropriate accounting of the
estate.
          {¶3}   In July 1998, another client retained respondent to represent him in
a personal-injury action arising out of an automobile accident.           The client
provided copies of his medical bills relating to the accident to respondent, but
respondent failed to submit the bills to the client’s insurance company.
Respondent also failed to file a personal-injury complaint.          As a result of
respondent’s misconduct, collection agencies secured judgments against the
client, he lost his driver’s license, and he and his wife were forced to file for
bankruptcy.      For the most part, respondent failed to cooperate with the
investigation by relator, Cuyahoga County Bar Association, of the grievances
filed by his clients concerning these matters.
          {¶4}   In February 2003, relator filed an amended complaint charging
respondent with violating numerous Disciplinary Rules and a Rule for the
Government of the Bar. Respondent failed to answer the amended complaint, and
the Board of Commissioners on Grievances and Discipline of the Supreme Court
referred the cause to a master commissioner pursuant to Gov.Bar R. V(6)(F)(2) to
review relator’s motion for default judgment.
          {¶5}   The master commissioner found the facts as previously set forth
and concluded that respondent’s conduct regarding his estate client violated DR
1-102(A)(4) (engaging in conduct involving dishonesty, fraud, deceit, or
misrepresentation), 1-102(A)(5) (engaging in conduct prejudicial to the
administration of justice), 1-102(A)(6) (engaging in conduct adversely reflecting
on lawyer’s fitness to practice law), 9-102(B)(1) (failing to promptly notify client
of receipt of funds or other properties), 9-102(B)(3) (failing to maintain complete




                                          2
                                January Term, 2003




records of client funds and to render appropriate accounts to clients regarding
them), and 9-102(B)(4) (failing to promptly pay or deliver client funds upon
request).   The master commissioner found that the record did not support a
finding that respondent misappropriated his estate client’s funds.
       {¶6}    The master commissioner concluded that respondent’s conduct
regarding his personal-injury client violated DR 1-102(A)(5) and (6), 6-101(A)(3)
(neglecting an entrusted legal matter), 7-101(A)(1) (failing to seek lawful
objectives of client), and 7-101(A)(2) (failing to carry out employment contract).
The master commissioner further concluded that respondent’s conduct regarding
relator’s investigation of his clients’ grievances violated Gov.Bar R. V(4)(G)
(failing to cooperate in the disciplinary process).
       {¶7}    The master commissioner recommended that respondent be
indefinitely suspended from the practice of law in Ohio. The board adopted the
findings, conclusions, and recommendation of the master commissioner and
further recommended that the costs of the proceedings be taxed to respondent.
       {¶8}    We adopt the findings, conclusions, and recommendation of the
board. Relator argued that respondent’s conduct warranted disbarment, which is
the “presumptive sanction for misappropriation of client funds.” Lorain Cty. Bar
Assn. v. Fernandez, 99 Ohio St.3d 426, 2003-Ohio-4078, 793 N.E.2d 434, ¶ 9.
But as the board found, the record failed to establish that respondent
misappropriated client funds. Instead, respondent’s “ ‘[n]eglect of legal matters
and a failure to cooperate in the ensuing disciplinary investigation * * * warrant
an indefinite suspension from the practice of law in Ohio.’ ” Cleveland Bar Assn.
v. Judge (2002), 94 Ohio St.3d 331, 332, 763 N.E.2d 114, quoting Akron Bar
Assn. v. Snyder (1999), 87 Ohio St.3d 211, 212, 718 N.E.2d 1271; cf. Disciplinary
Counsel v. Papcke (2000), 88 Ohio St.3d 161, 724 N.E.2d 407 (attorney convicted
of forgery indefinitely suspended from practice of law).




                                          3
                            SUPREME COURT OF OHIO




       {¶9}    Accordingly, we hereby indefinitely suspend respondent from the
practice of law in Ohio. Costs are taxed to respondent.
                                                           Judgment accordingly.
       MOYER, C.J., RESNICK, F.E. SWEENEY, PFEIFER, LUNDBERG STRATTON,
O’CONNOR and O’DONNELL, JJ., concur.
                              __________________
       Robert I. Chernett and Jonathan D. Rosen, for relator.
                              __________________




                                        4